DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed 5/27/2022 have been fully considered and are persuasive.  The rejection been withdrawn. 

Allowable Subject Matter
Claims 1, 4-10, 12-13, 15-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a user device for receiving in real-time, a customized promotion channel from a service server, the user device comprising:
communication circuit configured to receive channel service information from the service server in real-time, wherein the channel service information includes information on typical channels, a default promotion channel, and a plurality of non-scheduled virtual hidden promotion channels, and wherein the plurality of hidden promotion channels provides customized digital content and promotional information to a particular group of viewers or genre, and the default promotion channel provides non-customized digital content services;
Input/Output (I/O) circuit configured to reproduce digital contents and output the reproduced digital contents to a display based on a user’s selection; and
controller configured to generate channel list information based on the default promotion channel and the plurality of hidden promotion channels, wherein the channel list information includes channel numbers, channel locators of the default promotion channel and the plurality of hidden promotion channels, and a promotion type of each of the plurality of hidden promotion channels, and
wherein the controller is further configured to select one of the default promotion channel and the plurality of hidden promotion channels based on at least one attribute of the digital contents, determine a promotion channel as the selected promotion channel, and request the selected promotion channel to the service server, wherein the attribute is one of genre, viewer restriction, age restriction, gender, and type of content.
Chen (US 2013/0091520), Bradley et al. (US 2016/0092935), Ellis et al. (US 2002/0042921), and Lalitha et al. (US 2003/01 72378) are the closest prior art relating to the Applicant's claimed invention. 
Chen discloses the present invention provides a method and system for conducting online publishing and advertising forums that offers two essential benefits to authors, especially independent authors: 1) providing a centralized Internet repository for authors of all backgrounds, proficiencies, expertise and age groups to publish their knowledge, ideas, work, thoughts and opinions on a wide range of topics and subjects; and 2) rewarding authors with a recurrent royalty drawn from the advertising revenue generated specifically by the articles they published. The collectively diverse and rich content of substance offered by these forums can ultimately boost the visibility and readership of individual articles, a goal difficult to achieve if they were published alone using the limited resources of individual authors. The recurrent nature of the royalty is another unique feature of the present invention such that authors may benefit from their publications financially for an extensively long period.
Bradley discloses systems and methods for generating customized advertising content by combining one or more content items with advertising content. The content items may comprise various forms of media content, including, video, audio, etc. Users may utilize an interface to accesses advertising content and content items. In one embodiment, the user may utilize the interface to integrate one or more content items with advertising content to generate customized advertising content. The interface may be used to further modify the customized advertising content. A computing device may monitor on more user's consumption of customized advertising content for various purposes.
Ellis discloses systems and methods may be provided for retrieving non-on-demand media data and on-demand media data that is provided by separate data sources. On-demand media data may be cached to reduce system latencies and the burden on the distribution network.
Lalitha discloses a method and apparatus for creating a personalized channel capable of providing a selected commercial to display on a display device includes a viewer reference profile defined with respect to at least one attribute descriptive of a commercial is acquired and used to select a commercial from a plurality of commercials stored in a database. A virtual channel is allocated from available channels in a channel list having a plurality of program channels. The selected commercial is then associated with the virtual channel so as to allow display of the selected channel on the display device when the virtual channel is accessed by a user.
The prior art do not disclose or render obvious the amended features.

With respect to claim 9, the prior art of record fails to disclose singly or incombination or render obvious A service server for providing in real-time, a customized promotion channel, the service server comprising:
a controller configured to set a default promotion channel and a plurality of non-scheduled virtual hidden promotion channels, and generate channel service information based on the default promotion channel and the plurality of hidden promotion channels, and
wherein the controller is further configured to generate channel list information based on the default promotion channel and the plurality of hidden promotion channels, wherein the channel list information includes channel numbers, channel locators of the default promotion channel and the plurality of hidden promotion channels, and a promotion type of each of the plurality of hidden promotion channels; and
a communication circuit configured to transmit the generated channel service information to a user device and transmit at least one of the default promotion channel and the plurality of hidden promotion channels to the user device in real-time, and wherein the plurality of hidden promotion channels provides customized digital content and promotional information to a particular group of viewers or genre, and the default promotion channel provides non-customized digital content services.
Chen (US 2013/0091520), Bradley et al. (US 2016/0092935), Ellis et al. (US 2002/0042921), and Lalitha et al. (US 2003/01 72378) are the closest prior art relating to the Applicant's claimed invention. 
Chen discloses the present invention provides a method and system for conducting online publishing and advertising forums that offers two essential benefits to authors, especially independent authors: 1) providing a centralized Internet repository for authors of all backgrounds, proficiencies, expertise and age groups to publish their knowledge, ideas, work, thoughts and opinions on a wide range of topics and subjects; and 2) rewarding authors with a recurrent royalty drawn from the advertising revenue generated specifically by the articles they published. The collectively diverse and rich content of substance offered by these forums can ultimately boost the visibility and readership of individual articles, a goal difficult to achieve if they were published alone using the limited resources of individual authors. The recurrent nature of the royalty is another unique feature of the present invention such that authors may benefit from their publications financially for an extensively long period.
Bradley discloses systems and methods for generating customized advertising content by combining one or more content items with advertising content. The content items may comprise various forms of media content, including, video, audio, etc. Users may utilize an interface to accesses advertising content and content items. In one embodiment, the user may utilize the interface to integrate one or more content items with advertising content to generate customized advertising content. The interface may be used to further modify the customized advertising content. A computing device may monitor on more user's consumption of customized advertising content for various purposes.
Ellis discloses systems and methods may be provided for retrieving non-on-demand media data and on-demand media data that is provided by separate data sources. On-demand media data may be cached to reduce system latencies and the burden on the distribution network.
Lalitha discloses a method and apparatus for creating a personalized channel capable of providing a selected commercial to display on a display device includes a viewer reference profile defined with respect to at least one attribute descriptive of a commercial is acquired and used to select a commercial from a plurality of commercials stored in a database. A virtual channel is allocated from available channels in a channel list having a plurality of program channels. The selected commercial is then associated with the virtual channel so as to allow display of the selected channel on the display device when the virtual channel is accessed by a user.
The prior art do not disclose or render obvious the amended features.

With respect to claim 17, the prior art of record fails to disclose singly or incombination or render obvious a method of providing in real-time, a customized promotion channel according to at least one attribute of displayed digital contents by a user device, the method comprising:
receiving channel service information from a service server in real-time, wherein the channel service information includes information on typical channels, a default promotion channel, and a plurality of non-scheduled virtual hidden promotion channels, and wherein the plurality of hidden promotion channels provides customized digital content and promotional information to a particular group of viewers or genre, and the default promotion channel provides non-customized digital content services;
receiving channel list information based on the default promotion channel and the plurality of hidden promotion channels, wherein the channel list information includes channel numbers, channel locators of the default promotion channel and the plurality of hidden promotion channels, and a promotion type of each of the plurality of hidden promotion channels
reproducing and outputting digital contents based on a user’s selection;
selecting one of the default promotion channel and the plurality of hidden promotion channels based on at least one attribute of the outputted digital contents based on the channel service information, determining a promotion channel as the selected promotion channel, and requesting the selected promotion channel to the server upon detection of end of outputted digital content, and wherein the attribute is one of genre, viewer restriction, age restriction, gender, and type of content;
receiving the requested promotion channel from the service server; and
reproducing and outputting the received promotion channel after the outputted digital contents end.
Chen (US 2013/0091520), Bradley et al. (US 2016/0092935), Ellis et al. (US 2002/0042921), and Lalitha et al. (US 2003/01 72378) are the closest prior art relating to the Applicant's claimed invention. 
Chen discloses the present invention provides a method and system for conducting online publishing and advertising forums that offers two essential benefits to authors, especially independent authors: 1) providing a centralized Internet repository for authors of all backgrounds, proficiencies, expertise and age groups to publish their knowledge, ideas, work, thoughts and opinions on a wide range of topics and subjects; and 2) rewarding authors with a recurrent royalty drawn from the advertising revenue generated specifically by the articles they published. The collectively diverse and rich content of substance offered by these forums can ultimately boost the visibility and readership of individual articles, a goal difficult to achieve if they were published alone using the limited resources of individual authors. The recurrent nature of the royalty is another unique feature of the present invention such that authors may benefit from their publications financially for an extensively long period.
Bradley discloses systems and methods for generating customized advertising content by combining one or more content items with advertising content. The content items may comprise various forms of media content, including, video, audio, etc. Users may utilize an interface to accesses advertising content and content items. In one embodiment, the user may utilize the interface to integrate one or more content items with advertising content to generate customized advertising content. The interface may be used to further modify the customized advertising content. A computing device may monitor on more user's consumption of customized advertising content for various purposes.
Ellis discloses systems and methods may be provided for retrieving non-on-demand media data and on-demand media data that is provided by separate data sources. On-demand media data may be cached to reduce system latencies and the burden on the distribution network.
Lalitha discloses a method and apparatus for creating a personalized channel capable of providing a selected commercial to display on a display device includes a viewer reference profile defined with respect to at least one attribute descriptive of a commercial is acquired and used to select a commercial from a plurality of commercials stored in a database. A virtual channel is allocated from available channels in a channel list having a plurality of program channels. The selected commercial is then associated with the virtual channel so as to allow display of the selected channel on the display device when the virtual channel is accessed by a user.
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130067516 A1	Wu; Max
US 20110247037 A1	Pandey; Siddharth et al.

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        8/26/2022